407 P.2d 609 (1965)
James D. COLLINS, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-13733.
Court of Criminal Appeals of Oklahoma.
November 3, 1965.
J. L. Pazoureck, El Reno, for plaintiff in error.
Charles Nesbitt, Atty. Gen., State of Oklahoma, for defendant in error.
BUSSEY, Presiding Judge.
James D. Collins was charged, in the District Court of Canadian County with the offense of receiving stolen property after former conviction of a felony. He was tried by jury who found him guilty and fixed his punishment at seven (7) years imprisonment at the State Penitentiary at McAlester, and from the judgment and sentence pronounced in accordance with *610 the verdict of the jury, a timely appeal has been perfected to this Court.
On appeal defendant urges several assignments of error, none of which are supported by authorities. Under such circumstances we follow the rule that:
"It is necessary for counsel for plaintiff in error not only to assert error, but to support his contentions by both argument and the citation of authorities. Where this is not done, and it is apparent that the defendant has been deprived of no fundamental rights, this court will not search the books for authorities to support the mere assertion that the trial court has erred." Fryar v. State, Okl.Cr., 385 P.2d 818.
We have carefully examined the record and find that the evidence amply supports the verdict of the jury, and that the trial court fully and fairly instructed the jury, and that the record is free of fundamental error.
We are of the opinion, and therefore hold that the judgment and sentence appealed from should be, and the same is, hereby affirmed.
NIX and BRETT, JJ., concur.